             Case 20-32519 Document 845 Filed in TXSB on 06/16/20 Page 1 of 5




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
                                                             1       ) Case No. 20-32519 (DRJ)
    NEIMAN MARCUS GROUP LTD LLC, et al.,
                                                                     )
                              Debtors.                               ) (Jointly Administered)
                                                                     )

       STIPULATION AND AGREED ORDER MODIFYING THE AUTOMATIC STAY

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”) and

Tayler Bayer (“Bayer,” and together with the Debtors, the “Parties”) hereby enter into this

stipulation (the “Stipulation”) and agree as follows:

             WHEREAS, on May 7, 2020 (the “Petition Date”), the Debtors filed voluntary petitions

for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in

the United States Bankruptcy Court for the Southern District of Texas (the “Court”);

             WHEREAS, prior to the Petition Date, Bayer commenced a civil case against the Debtors,

Bayer v. Neiman Marcus Grp., Inc., Case No. 3:13-cv-04487-TSH (N.D. Cal.), which is pending

in the United States Court of Appeals for the Ninth Circuit under the name Bayer v. Neiman

Marcus Group, Inc., Case No. 19-16282 (9th Cir.) (collectively, the “Underlying Lawsuit”);




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics, Inc.
      (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings LLC
      (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA Beverage
      Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada Trust
      (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc. (0664);
      NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG Term
      Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus Group
      LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company (5996). The Debtors’
      service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.
        Case 20-32519 Document 845 Filed in TXSB on 06/16/20 Page 2 of 5




       WHEREAS, on May 3, 2020, the Ninth Circuit scheduled an oral argument to take place

on July 16, 2020 (the “Oral Argument”) in the Underlying Lawsuit;

       WHEREAS, on May 22, 2020, Bayer filed the Notice of Motion and Motion for Partial

Relief from Automatic Stay by Tayler Bayer [Docket No. 509] (the “Bayer Motion”) in these

chapter 11 cases, seeking partial relief from the automatic stay;

       WHEREAS, on June 10, 2020, the Debtors filed the Debtors’ Objection to Tayler Bayer’s

Motion for Relief from the Automatic Stay Pursuant to 11 U.S.C. § 362(d) to Proceed with Oral

Argument [Docket No. 811];

       WHEREAS, subject to the approval of the Ninth Circuit, the Parties have agreed to

proceed in the Underlying Litigation without the need for Oral Argument and solely based on

Plaintiff-Appellant Tayler Bayer’s Opening Brief [Docket No. 8], Plaintiff-Appellant Tayler

Bayer’s Excerpts of Record [Docket No. 9], Appellee’s Brief (In Response to Appellant’s Opening

Brief) [Docket No. 15], and Plaintiff-Appellant Tayler Bayer’s Reply Brief [Docket No. 28]

(collectively, the “Ninth Circuit Briefs”) filed in the Underlying Lawsuit;

       WHEREAS, the Parties have agreed to allow Bayer to modify the automatic stay pursuant

to section 362 of the Bankruptcy Code, as set forth herein.

    NOW, THEREFORE, IT IS STIPULATED BY THE PARTIES AND HEREBY
ORDERED THAT:

       1.      Modifying of the Automatic Stay. Upon approval of this Stipulation by the Court,

the automatic stay pursuant to section 362 of the Bankruptcy Code shall be modified solely to the

extent necessary to allow the Ninth Circuit to consider and decide the issues raised in the Ninth

Circuit Briefs in the Underlying Lawsuit against Neiman Marcus Group, LTD LLC f/k/a Neiman

Marcus Group, Inc., and in the event that the Ninth Circuit remands to the U.S. District Court for

the Northern District of California (the “District Court”), to permit the District Court to determine


                                                 2
        Case 20-32519 Document 845 Filed in TXSB on 06/16/20 Page 3 of 5




the value, if any, of Bayer’s claim in the Underlying Lawsuit. If Bayer obtains a final judgment

for which any applicable appeal period has expired or final settlement in Bayer’s favor, Bayer may

assert a general unsecured claim in this case and may recover Bayer’s pro rata share of any general

unsecured creditor distribution that may be available, but may not otherwise recover property of

the Debtors’ estates or any other property of the Debtors or their successors. Upon approval of

this Stipulation by the Court, the Bayer Motion is hereby withdrawn and the hearing scheduled for

June 17, 2020, or any hearing subsequently scheduled for the purpose of adjudicating the Bayer

Motion is hereby adjourned.

       2.      Scope of Stay Relief. Except to the extent set forth in Paragraph 1 hereof, the

provisions of section 362 of the Bankruptcy Code, including, without limitation, those provisions

prohibiting the execution, enforcement, or collection of any award or judgment obtained against

the Debtors, and against any assets or properties of the Debtors’ estates (as defined in section 541

of the Bankruptcy Code), shall remain in full force and effect. Nothing contained herein shall

constitute or operate as a waiver or modification of the automatic stay so as to permit the

prosecution against any of the Debtors of any claims by any person or entity other than Bayer as

provided herein.

       3.      Authority. The attorneys for Bayer and the Debtors represent and warrant that

Bayer and the Debtors have full knowledge of, and have consented to, this Stipulation and that the

attorneys for Bayer and the Debtors have full authority to execute this Stipulation on behalf of

Bayer and the Debtors.

       4.      Bankruptcy Court Approval. This Stipulation is subject to the approval of the Court

and shall be of no force and effect unless and until an order approving the same is entered. If this




                                                 3
         Case 20-32519 Document 845 Filed in TXSB on 06/16/20 Page 4 of 5




Stipulation is not approved by the Court, it shall be null and void and shall not be referred to, or

used for any purpose, by any of the Parties except as to this Paragraph 5.

         5.    Exclusive Jurisdiction. The Court shall have sole and exclusive jurisdiction over

the enforcement of the terms of this Stipulation as well as with respect to all matters arising from

or related to the implementation of this Stipulation, and the Parties hereby consent to such

jurisdiction to resolve any disputes or controversies arising from or related to this Stipulation. Any

motion or application brought before the Court to resolve a dispute arising from or related to this

Stipulation shall be brought on notice as provided by and in accordance with the Federal Rules of

Bankruptcy Procedure, the Local Bankruptcy Rules for the Southern District of Texas.

         6.    Reservation of Rights, Claims, and Defenses. By entering into this Stipulation,

neither party is waiving nor will be deemed to have waived any available claims or defenses,

including at law, equity, or otherwise, except as otherwise provided in this Stipulation.

         7.    Modification of Stipulation.     This Stipulation shall not be modified, altered,

amended, or vacated without written consent of all Parties hereto.

IT IS SO ORDERED.



Dated:

                                               DAVID R. JONES
                                               UNITED STATES BANKRUPTCY JUDGE




                                                  4
        Case 20-32519 Document 845 Filed in TXSB on 06/16/20 Page 5 of 5




Houston, Texas
June 16, 2020

/s/ Matthew D. Cavenaugh                        /s/ Michael Rubin
JACKSON WALKER L.L.P.                           ALTSHULER BERZON LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)      Michael Rubin (CA Bar No. 80618)
Jennifer F. Wertz (TX Bar No. 24072822)         Matthew J. Murray (CA Bar No. 271461)
Kristhy M. Peguero (TX Bar No. 24102776)        177 Post Street, Suite 300
Veronica A. Polnick (TX Bar No. 24079148)       San Francisco, California 94108
1401 McKinney Street, Suite 1900                Telephone:       (415) 421-7151
Houston, Texas 77010                            Facsimile:       (415) 362-8064
Telephone:      (713) 752-4200                  Email:           mrubin@altber.com
Facsimile:      (713) 752-4221                                   mmurray@altber.com
Email:          mcavenaugh@jw.com
                jwertz@jw.com                   -and-
                kpeguero@jw.com
                vpolnick@jw.com                 MCGUINN, HILLSMAN & PALEFSKY
                                                Cliff Palefsky (CA Bar No. 77683)
-and-                                           Keith Ehrman (CA Bar No. 106985)
                                                535 Pacific Avenue
KIRKLAND & ELLIS LLP                            San Francisco, CA 94133
KIRKLAND & ELLIS INTERNATIONAL LLP              Telephone:       (415) 421-9292
Anup Sathy, P.C. (admitted pro hac vice)        Facsimile:       (415) 403-0202
Chad J. Husnick, P.C. (admitted pro hac vice)   Email:           cp@mhpsf.com
300 North LaSalle Street                                         keith@mhpsf.com
Chicago, Illinois 60654
Telephone:       (312) 862-2000                 Attorneys for Tayler Bayer
Facsimile:       (312) 862-2200
Email:           anup.sathy@kirkland.com
                 chad.husnick@kirkland.com

-and-

Matthew C. Fagen (admitted pro hac vice)
601 Lexington Avenue
New York, New York 10022
Telephone:     (212) 446-4800
Facsimile:     (212) 446-4900
Email:         matthew.fagen@kirkland.com

Proposed Co-Counsel to the Debtors
and Debtors in Possession
